DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 9 – 11, 15, and 17 - 26 allowable. The restriction requirement among species, as set forth in the Office action mailed on 04/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.  Claims 21 and 23, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 9, paragraph, filed 02/08/20201, with respect to claims 18, 19, and 22 have been fully considered and are persuasive.  The rejection of 18, 19, and 22 has been withdrawn.

The examiner objections to claim 20 have been withdrawn in view of the amendments the applicant made in response on 02/08/2021.

Allowable Subject Matter

Claims 9 – 11, 15, and 17 – 26 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 02/08/2021)

With respect to claim 9 the prior art discloses A lens apparatus comprising: 

a zoom lens unit configured to move for zooming; 
an aperture stop; 
and an imaging lens unit arranged closest to an image side, 
wherein the first lens unit includes a first focus lens unit configured to move for focusing.

However, the prior art does not teach or fairly suggest wherein the imaging lens unit includes a second focus lens unit configured to move for correction of a focus deviation based on at least one of a position of the first focus lens unit, a position of the zoom lens unit, and an aperture size of the aperture stop, and to move for macro image pickup based on a command from an operating unit for the macro image pickup, 
and wherein the lens apparatus comprises a controller configured to selectively perform: 
a first control of causing the second focus lens unit to move for the correction with a movement amount of the second focus lens unit obtained by the controller based on the at least one of the position of the first focus lens unit, the position of the zoom lens unit, and the aperture size of the aperture stop; 
and a second control of causing the second focus lens unit to move for the macro image pickup with the movement amount obtained by the controller not based on the at least one of the position of the first focus lens unit, the position of the zoom lens unit, and the aperture size of the aperture stop, but based on the command.

With respect to claim 15 the prior art discloses An image pickup apparatus comprising: 
a lens apparatus; 
and an image pickup element configured to pick up an image formed by the lens apparatus, 
wherein the lens apparatus comprises: 
a first lens unit arranged closest to an object side and configured not to move for zooming; 
a zoom lens unit configured to move for zooming; 
an aperture stop; 
and an imaging lens unit arranged closest to an image side, 
wherein the first lens unit includes a first focus lens unit configured to move for focusing.

However, the prior art does not teach or fairly suggest wherein the imaging lens unit includes a second focus lens unit configured to move for correction of a focus deviation based on at least one of a position of the first focus lens unit, a position of the zoom lens unit, and an aperture size of the aperture stop, and to move for macro image pickup based on a command from an operating unit for the macro image pickup, 
and wherein the lens apparatus comprises a controller configured to selectively perform: 
a first control of causing the second focus lens unit to move for the correction 
and a second control of causing the second focus lens unit to move for the macro image pickup with the movement amount obtained by the controller not based on the at least one of the position of the first focus lens unit, the position of the zoom lens unit, and the aperture size of the aperture stop, but based on the command.

Dependent claims 10, 11, and 17 – 26 are allowable for at least the reason that they depend on allowable independent claims 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696